131 N.J. Super. 469 (1974)
330 A.2d 593
TOWNSHIP OF MANALAPAN, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, IN THE COUNTY OF MONMOUTH, PLAINTIFF-RESPONDENT,
v.
GERALD K. LOEB, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted December 2, 1974.
Decided December 16, 1974.
Before Judges MICHELS, MORGAN and MILMED.
Mr. William J. Hamilton, Jr., attorney for appellant.
Mr. Marvin E. Schaefer, attorney for respondent.
PER CURIAM.
Judgment of the Chancery Division is affirmed substantially for the reasons set forth in the opinion of Judge Lane, 126 N.J. Super. 277.